Dooley, J.,
¶ 38. dissenting. This has turned into one of the most important decisions from this Court, in large part because the majority has decided to render a broad and unnecessary constitutional ruling. The circumstances presented in this case are, with variations, played out every day many times throughout the state as law-enforcement officers interact with drivers who are dangerous to others and may be *410dangerous to the officers. Indeed, stopping and approaching a vehicle, particularly as here in the middle of the night, is one of the most dangerous activities in which police officers engage. In these circumstances, the officers must act quickly and decisively and cannot become constitutional law scholars to determine what actions are appropriate, particularly to protect their own safety. Such circumstances led a broad range of commentators to urge the adoption of a bright-line standard to determine the perimeters of lawful searches following automobile stops — a bright line that can be easily applied by the officer and understood by the citizen. In New York v. Belton, 458 U.S. 454 (1981), the United States Supreme Court responded with a bright-line test. Belton in turn has led to a large number of state constitutional law decisions confronting the issues of whether a bright-line test is appropriate and, if so, where the bright line should be drawn. As a result, there are many thoughtful alternatives from which to choose.
¶ 39. In my judgment, the Court’s decision removes an important safety protection for officers, while offering little additional privacy to motorists whose vehicles and vehicle interiors are already on display to the public. Thus, the decision makes the job of an officer who stops a vehicle at two o’clock in the morning, as this officer did, more dangerous. To a large extent, the decision will preclude searches of vehicles made pursuant to the arrest of the driver or occupant, leaving weapons, contraband and evidence for which the occupant was arrested inaccessible to the officer. In general, the majority reaches this result by arguing that the only law-enforcement interest involved is administrative efficiency, which must give way to the legitimate privacy interests of citizens. In my opinion, this analysis trivializes the very important safety and evidence-gathering interests that are at stake in this decision, while exaggerating the privacy interests. I cannot subscribe to this result, especially where the gain in legitimate privacy protection is so limited.
¶ 40. Before addressing the perimeters of the search-incident-to-arrest exception under Article 11 of the Vermont Constitution, I emphasize that the majority’s broad constitutional holding is wholly unnecessary because the search of defendant’s vehicle in this case is fully justified under principles this Court has already adopted. There are two independent grounds under which we should affirm the trial court’s denial of defendant’s motion to suppress, and the search is also justified by pre-Belton jurisprudence from this state and others. First, undisputed testimony and the court’s findings demonstrate that the stolen parking meter found in the vehicle defendant was operating was *411in plain view at the time the police lawfully stopped and approached the vehicle, and thus the seizure of the parking meter and other evidence plainly visible in the open passenger compartment of the vehicle was justified under the plain-view exception to the warrant requirement. Second, defendant’s failure to produce a valid driver’s license, a vehicle registration card, or any proof of insurance, coupled with irregularities concerning the vehicle’s plates and bill of sale, created a reasonable suspicion that the car had been stolen and authorized the police to conduct a limited warrantless search of the vehicle to look for proof of ownership. Third, the search is justifiable even under the search-and-seizure law existing prior to the Belton bright-line rule.
¶ 41. The majority passes over the first ground and ignores the second ground in part because it views the facts most favorably to defendant and ignores the trial court’s findings, contrary to our standard of review. See State v. Simoneau, 2003 VT 83, ¶ 14, 176 Vt. 15, 833 A.2d 1280 (stating that motion to suppress involves mixed question of fact and law, and that reviewing court must accept trial court’s findings unless they are clearly erroneous). The relevant facts are as follows. At two o’clock in the morning, the arresting officer observed defendant traveling at an excessive speed and driving erratically. After pulling the vehicle over, the officer noted that defendant had bloodshot eyes and smelled of alcohol. Defendant was unable to produce a valid driver’s license, car registration, or proof of insurance, and the bill of sale he produced did not have a buyer’s name on it. Moreover, a computer search revealed that defendant’s Texas driver’s license had been suspended, that defendant had a multi-state arrest record, and that the license plates on the vehicle had been assigned to a different car. When defendant failed to satisfactorily perform dexterity tests administered by the officer, he was arrested for DUI, handcuffed, and placed inside the police cruiser. The passenger in the car was then allowed to leave the scene, and the officer conducted a limited search of the vehicle, which revealed a stolen parking meter, an empty beer can, and drugs. A sample of defendant’s breath provided at the police station revealed a blood-alcohol content of .162, more than double the legal limit.
¶ 42. With these facts in mind, I first examine the plain-view exception to the warrant requirement. For that exception to apply, (1) the officer must have lawfully been in a “‘place from which the evidence could be plainly viewed’”; (2) the item must be plainly visible and its incriminating nature must be immediately apparent; and (3) “‘not only must the officer be lawfully located in a place from which the object can be plainly seen, but he or she must also have a lawful right of access to *412the object itself.”’ State v. Trudeau, 165 Vt. 355, 358, 683 A.2d 725, 727 (1996) (quoting Horton v. California, 496 U.S. 128, 136-37 (1990)) (emphasis added).
¶ 43. Here, notwithstanding the majority’s suggestion to the contrary, the evidence was undisputed that the stolen parking meter was in plain view from outside the vehicle defendant was operating at the time of the stop. The officer at the scene testified unequivocally on direct examination that a parking meter was laying uncovered on the floor of the vehicle behind the driver’s seat in plain view from outside the vehicle. In response to a direct question from the court, the officer again testified that “the parking meter head was visible fi-om outside the vehicle.” During cross-examination of the officer, defense counsel questioned whether the parking meter head was actually visible from outside the car, given that the officer had acknowledged not noticing it until he opened the car door to search the vehicle. The officer reiterated that the parking meter head was uncovered and plainly visible from outside the car. In the end, defendant did not attempt to dispute that fact. The district court stated in its decision that the seized parking meter was “arguably” exposed to plain view, and, in response to defendant’s motion for reconsideration, the court elaborated that “the stolen parking meter was readily visible through the car windows given its size and nature.” Thus, the majority incorrectly states that the record is at best “uncertain” with respect to whether the parking meter was in plain view.
¶ 44. Nor was there any dispute that the officer had made a lawful stop and was lawfully positioned outside the vehicle in a location from which the parking meter was visible. Further, the incriminating nature of the disconnected parking meter was manifest. '
¶ 45. Hence, two issues remain concerning the applicability of the plain-view exception in this case. The first is whether the officer had to have actually seen the parking meter while he was in a lawful position, or whether it was sufficient that the parking meter was in plain view from where the officer was legally positioned moments earlier, even though he did not actually notice the parking meter until he commenced the challenged search by opening the car door. In my view, it is immaterial that the officer did not happen to notice the plainly visible parking meter before he began searching the car. The test, as quoted above, is whether the item “‘could be’” plainly viewed from a lawful location. Trudeau, 165 Vt. at 358, 683 A.2d at 727 (quoting Horton, 496 U.S. at 136). This objective test is consistent with the general rule that search-and-seizure analysis is not subjective, and that an inquiry into *413the reasonableness of particular police conduct is a purely objective one. See United States v. Messino, 871 F. Supp. 1035, 1039 (N.D. Ill. 1995) (“[T]he Supreme Court’s rejection of the inadvertency requirement for a plain view seizure in Horton v. California can be read as a rejection of subjective inquiry as an element of plain view analysis in general.”); see Horton, 496 U.S. at 138 (“[Ejvenhanded law enforcement is best achieved by the application of objective standards of conduct, rather than standards that depend upon the subjective state of mind of the officer.”).
¶ 46. An objective test is also consistent with the theoretical underpinning of the plain-view exception — that there can be no reasonable expectation of privacy in items left in plain view of officers lawfully positioned to see them. In this case, defendant chose to place a stolen parking meter on the floor of his vehicle in a location that made it plainly visible from outside the car. Although the officer in this case did not happen to notice the parking meter until he opened the car door to commence a search of the vehicle, the parking meter was plainly visible from the officer’s lawful position outside the car, and the officer may well eventually have seen the parking meter even if he had decided not to search the vehicle.
¶ 47. The majority cites Texas v. Brown, 460 U.S. 730 (1983), for the principle that an officer must have actually seen the evidence in plain view before conducting any search, but Brown did not even address that issue. Indeed, it was undisputed in Brown that the seized items were in plain view — the only issue was whether the incriminating nature of those items was immediately apparent. Id. at 740-41. The majority believes that we would be eviscerating the “fundamental evidentiary and legal grounding” of the plain-view rule by allowing the admission of a parking-meter head that, for example, was tied to a roof-rack in plain view or displayed prominently on a dashboard but not initially noticed by officers occupied with other concerns. Yet, as the Court observed in Brown, “[tjhere is no legitimate expectation of privacy shielding that portion of the interior of an automobile which may be viewed from outside the vehicle by either inquisitive passersby or diligent police officers.” Id. at 740 (citations omitted). Here, defendant had no legitimate expectation of privacy in the parking-meter head, given that he chose to leave it in a place that was plainly observable from outside his vehicle.
¶ 48. The second issue regarding application of the plain-view exception to this case is whether there were exigent circumstances that allowed the officer to seize the plainly visible incriminating item. *414According to the majority, there were no exigent circumstances because the passenger had left the scene, the driver had been secured in the patrol car, the vehicle was to be impounded, and the officer was not concerned that evidence might be removed from the car. Once again, however, the majority provides an inaccurate statement of the facts in finding the absence of exigent circumstances. The majority states that the vehicle was to be impounded, but fails to indicate when the police decided that they had grounds to impound the car. The undisputed testimony of the arresting officer was that the decision to impound the vehicle or to leave it at the scene safely off of the highway — which the officer called “grounding” — was based on the results of the initial search of the vehicle and was not made before the search commenced.10
¶ 49. In other words, at the time of the initial search, no determination had been made that defendant’s car warranted seizure or, alternatively, that it would be left at the scene.11 The fact that the *415passenger had been released and had left the scene increased the possibility that she or someone else could return to the car and remove evidence in the event the car were left at the scene. As the trial court stated, “the other occupant was not arrested and the true owner’s identity was not known, and therefore the lawful owner might have returned to remove the vehicle and the contraband in it.” Finally, the officer’s testimony that he was not concerned about evidence being removed or destroyed does not demonstrate the lack of exigent circumstances because it is an objective view of the circumstances, not the officer’s subjective motivation, that determines whether there was an exigency permitting the officers to seize incriminating items left in plain view.
¶ 50. In sum, the release of the passenger, the uncertainty over ownership of the vehicle, and the possibility of the police leaving the car by the roadside constituted exigent circumstances allowing the officers to conduct a warrantless seizure of incriminating evidence left in plain view in the vehicle. On this point, this case should be controlled by State v. Trudeau, 165 Vt. at 361, 683 A.2d at 729, a factually similar case in which we found exigent circumstances because defendant’s vehicle “would have remained in a public parking lot, and the two other occupants of the vehicle, neither of whom were arrested, would have had access to the vehicle and the evidence contained therein.” The majority makes a vain attempt to distinguish Trudeau, but cannot do so. Here, as in Trudeau, there was a passenger who could have accessed the vehicle, which may have been left unattended at the scene of the stop.
¶ 51. Thus, all three elements of the plain-view exception were satisfied in this case. On these facts, I would affirm the decision not to suppress the evidence found in the search of the car under Article 11 of the Vermont Constitution, without reaching the search-incident-to-arrest issue.12 Cf. State v. Savva, 159 Vt. 75, 88, 616 A.2d 774, 781 (1991) (recognizing “a separate and higher expectation of privacy for contain*416ers used to transport personal possessions than for objects exposed to plain view within an automobile’s interior”).
¶ 52. As a second ground for affirming the denial of defendant’s motion to suppress in this case, I would find that the search was proper where the circumstances indicated that the vehicle might have been stolen. One of the leading commentators on the law of search and seizure supports case law holding that it is reasonable for a police officer to make a limited warrantless search of a vehicle to determine ownership of the vehicle or to investigate the possible theft of the vehicle. 3 LaFave, supra, § 7.4(d)-(e), at 662-66. According to LaFave:
The better view is that if the driver has been given an opportunity to produce proof of registration but he is unable to do so, and even if he asserts that there is no such proof inside the car, the officer is not required to accept such an assertion at face value, at least when [the suspect’s] previous conduct would ... cast doubt upon his veracity; at that point, the officer may look for registration papers on the dashboard, sun visor and steering column and, if not found in those places or seen in plain view, in the glove compartment, [and] all places where it may reasonably be found.
Id. at 663 (internal quotations and citation omitted); accord In re Arturo D., 38 P.3d 433, 446 (Cal. 2002) (accepting LaFave reasoning and finding officer justified in conducting warrantless search of passenger compartment, including under seats, for evidence of vehicle’s ownership). LaFave describes as “sound” the basic principle that if an officer has probable cause to believe that a vehicle has been the subject of a theft, he may make a limited warrantless entry of the vehicle and search areas he reasonably believes might contain evidence of ownership. 3 LaFave, supra, § 7.4(e), at 664-66.
¶ 53. As noted, in this case defendant was unable to produce a valid driver’s license, car registration, or proof of insurance. See 23 V.S.A. §§ 301, 307 (motor vehicle shall not be operated on highway unless vehicle is registered and registration is carried in some easily accessible place in vehicle); 23 V.S.A. § 1012(b) (operator “shall produce his or her operator’s license and the registration certificate for the motor vehicle”). Further, the vehicle’s license plates did not match the vehicle, see 23 V.S.A. § 513 (owner of motor vehicle shall not attach to vehicle number plates not assigned to that vehicle), and the bill of sale defendant showed to police did not indicate that defendant was the owner of the vehicle. See 23 V.S.A. § 1012(a) (operator shall give “name and *417address of the owner of the motor vehicle”). Given these circumstances, the police officer had a responsibility to assure himself that the vehicle had not been stolen.
¶ 54. The majority insists that no exigent circumstances existed, relying heavily on the fact that defendant had been placed in custody. To the extent that question is relevant in these circumstances, however, this Court has held that “[t]he mere placing of a suspect vehicle’s occupants in custody does not extinguish exigency, if it otherwise exists.” State v. Girouard, 135 Vt. 123, 132-33, 373 A.2d 836, 842 (1977). Here, the possibility that the vehicle had been stolen created exigent circumstances authorizing the officer to conduct a limited warrantless search to look for documents indicating its ownership. See People v. Todd, 35 Cal. Rptr. 2d 790, 794 (Ct. App. 1994) (given officer’s duty to ascertain owner of vehicle to determine whether to release or impound vehicle, “statute authorizing an officer to inspect vehicle registration also authorizes the officer to enter a stopped vehicle and conduct a warrantless search for the required documents” within constitutional limits); State v. Holmgren, 659 A.2d 939, 940 (N.J. Super. Ct. App. Div. 1995) (driver’s failure to produce vehicle’s registration or proof of insurance supported reasonable suspicion that vehicle was stolen and authorized police “to conduct a limited warrantless search of areas in the vehicle where such papers might normally be kept by an owner”). This would be true regardless of the officer’s actual motivation underlying the search. See Todd, 35 Cal. Rptr. 2d at 794 (as long as search was legally authorized, officer’s “subjective intentions for his activities are not relevant”).
¶ 55. The majority repeatedly relies upon the purported subjective motivations of the arresting officer in this case, and yet it is well settled that “[sjubjective intent alone ... does not make otherwise lawful conduct illegal or unconstitutional.” Scott v. United States, 436 U.S. 128, 136 (1978). Indeed, “the fact that the officer does not have the state of mind which is hypothecated by the reasons which provide the legal justification of the officer’s action does not invalidate the action taken as long as the circumstances, viewed objectively, justify that action.” Id. at 138; see Whren v. United States, 517 U.S. 806, 812 (1996) (noting that the Supreme Court has repeatedly rejected the notion “that an officer’s motive invalidates objectively reasonable behavior under the Fourth Amendment”); United States v. Robinson, 414 U.S. 218, 221 n.1, 236 (1973) (holding that a traffic violation arrest would not be rendered invalid merely because it was a pretext for a narcotics search, and further, that a lawful post-arrest search of a person would not be *418rendered invalid merely because it was not motivated by officer-safety concerns). Cf. State v. Lussier, 171 Vt. 19, 23-24, 757 A.2d 1017, 1020 (2000) (“In determining the legality of a stop, courts do not attempt to divine the arresting officer’s actual subjective motivation for making the stop; rather, they consider from an objective standpoint whether, given all of the circumstances, the officer had a reasonable and articulable suspicion of wrongdoing.”).
¶ 56. The majority’s emphasis on the officer’s subjective motivation highlights the problem with decisions that have the effect of turning police officers into constitutional law scholars who have to predict the developing law and how this Court will rule. The officer understood he could search incident to the DUI arrest and gave answers related to that justification. The majority is requiring that he also understand the law relating to whether he was dealing with a stolen car and answer that he was searching for evidence of ownership of the vehicle. The reality is that officers will not invariably give the right constitutional law answer in describing the purposes of the search. The only reasonable rule has to be that the validity of the search must be based on the objective evaluation of the circumstances and not our evaluation of the level of constitutional law knowledge of the searching officer.
¶ 57. The majority also incorrectly contends that the officer did not observe any evidence of a crime in the vehicle. The officer’s affidavit and testimony indicated that defendant was speeding and driving erratically. After the stop occurred, the officer smelled a faint odor of alcohol emitting from the vehicle. Further, defendant exhibited signs of intoxication, and he failed dexterity tests, which led to his arrest for driving while intoxicated. Thus, there was evidence that defendant had committed several crimes connected with the vehicle.
¶ 58. In short, either of the two grounds discussed above, and certainly both in combination, provided adequate grounds for the police to search the vehicle without a warrant for evidence of the crimes — DUI and stealing a parking meter or possessing a stolen meter — or to determine the ownership of the vehicle. Thus, we need not reach broad constitutional questions in this case.
¶ 59. This leads me to the majority’s broad constitutional holding that rejects the decision of the United States Supreme Court in Belton, 453 U.S. 454. Before I address Belton, however, I emphasize that the majority’s broad holding is unnecessary even if we hold that neither the stolen car nor plain-view exceptions apply. The majority rejects Belton in favor of the so-called “case-by-case” approach taken in Chimel v. California, 395 U.S. 752 (1969), but, in my view, an analysis under *419Chimel would not result in overturning the trial court’s decision in this case. Chimel allows police to search areas within the reach of suspects contemporaneously with arrests to protect themselves and to prevent the destruction of evidence. 395 U.S. at 766.13 The officer in this case testified specifically that he searched only in that area. As a practical matter, officers protect themselves by conducting searches after suspects have been arrested and secured. Yet that did not prevent courts from permitting searches and seizures conducted contemporaneously with the arrest within the area of control described in Chimel, even when the suspect had been secured before the actual search or seizure. See, e.g., United States v. Dixon, 558 F.2d 919, 922 (9th Cir. 1977) (permitting, under Chimel, a search and seizure of items on a vehicle’s floorboard while other officers patted down and handcuffed the suspect outside of the vehicle); United States v. Sanders, 631 F.2d 1309, 1313-14 (8th Cir. 1980) (permitting, under Chimel, a search and seizure that was conducted within the immediate vicinity of the suspects’ vehicle and that “was substantially contemporaneous with the arrest,” even though the officers had secured control over the suspects).
¶ 60. Moreover, in many encounters involving vehicle stops, as in the one before us, there are several suspects or passengers. In those cases, officers may search the area within the reach of any or all of those persons. See State v. Mayer, 129 Vt. 564, 567-68, 283 A.2d 863, 865 (1971) (relying on Chimel to permit search on ground that either the defendant or the defendant’s girlfriend could have reached a weapon at the time of the defendant’s arrest). Here, the passenger apparently remained in the car while the officer was administering field dexterity tests to defendant. Under these circumstances, Chimel would have allowed the officer to search the open inner compartment of the vehicle contemporaneously with defendant’s arrest to protect himself and to preserve potential evidence. Thus, even if Belton had never been decided, and this Court were required to analyze the case under *420Chimel, I would affirm the trial court’s denial of defendant’s motion to suppress.
¶ 61. This leads me to the principal basis for my dissent, which does require an in-depth analysis of the perimeters of the search-incident-to-arrest exception to warrantless searches under Article 11 of the Vermont Constitution. Assuming this to be the controlling issue under the circumstances of this case, I would still affirm the district court’s denial of defendant’s motion to suppress because, in my view, the values underlying Article 11 do not prohibit police from conducting warrantless searches of the passenger compartment of automobiles following the arrest of the operator for an offense involving the use of the vehicle. The district court found both the automobile and search-incident-to-arrest exceptions to be applicable in this case. The court explained that exigent circumstances existed because the police had released defendant’s companion without ascertaining whether she had keys to the vehicle, and ownership of the vehicle had not been established. The court also cited the “well-established” principle that police can lawfully conduct a warrantless search of a person and his immediate surroundings following a valid stop and arrest.
¶ 62. In support of its decision, the district court relied on Belton, the leading federal case addressing the search-incident-to-arrest exception in the context of an automobile stop. The question before the Court in that case was the following: “When the occupant of an automobile is subjected to a lawful custodial arrest, does the constitutionally permissible scope of a search incident to his arrest include the passenger compartment of the automobile in which he was riding?” Belton, 453 U.S. at 455. The Court accepted review of this issue because the lower courts had been struggling with whether or how to apply Chimel in cases involving arrests following automobile stops. Prior to Chimel, the Court had allowed a full warrantless search of a suspect’s home or vehicle following the suspect’s arrest. See 3 LaFave, supra, § 7.1(a), at 502 (discussing cases leading to Belton decision). In Chimel, the Court overruled that line of cases in the context of a search of a home, reasoning that the warrantless search of a suspect’s home following his arrest is unreasonable under the Fourth Amendment if it extends beyond the area in which the suspect could either reach a weapon that would endanger the arresting officers or conceal or destroy evidence that could be used against him. 395 U.S. at 768.
¶ 63. Following the decision in Chimel, the lower courts were divided on whether, or the extent to which, that holding applied in the context of the search of an automobile following the arrest of its occupant. See *4213 LaFave, supra, § 7.1(a), at 503-04. Recognizing that the lower courts had found the holding in Chimel “difficult to apply in specific cases,” particularly automobile stops, the Court in Belton reasoned that Fourth Amendment protections “‘can only be realized if the police are acting under a set of rules which, in most instances, makes it possible to reach a correct determination beforehand as to whether an invasion of privacy is justified in the interest of law enforcement.’” Belton, 453 U.S. at 458-59 (quoting W. LaFave, “Case-by-Case Adjudication” Versus “Standardized Procedures”: The Robinson Dilemma, 1974 S. Ct. Rev. 127, 142). According to the Court, a “‘single familiar standard is essential to guide police officers, who have only limited time and expertise to reflect on and balance the social and individual interests involved in the specific circumstances they confront.’” Belton, 453 U.S. at 458 (quoting Dunaway v. New York, 442 U.S. 200, 213-14 (1979)).
¶ 64. The Court concluded, however, that “no straightforward rule ha[d] emerged” from the litigated federal or state cases regarding “the proper scope of a search of the interior of an automobile incident to a lawful custodial arrest of its occupants.” Belton, 453 U.S. at 459. Based on its conclusion that articles within the passenger compartment of an automobile are “generally, even if not inevitably” within an area in which a suspect could reach a weapon or evidence, the Court held that “when a policeman has made a lawful custodial arrest of the occupant of an automobile, he may, as a contemporaneous incident of that arrest, search the passenger compartment of that automobile.” Id. at 460. In addition, the Court held “that the police may also examine the contents of any containers found within the passenger compartment, for if the passenger compartment is within reach of the arrestee, so also will containers in it be within his reach.” Id. In Thornton v. United States, the Court further concluded “that Belton governs even When an officer does not make contact until the person arrested has left the vehicle.” 541 U.S. 615, 617 (2004). Thus, in the context of automobile searches following a lawful arrest, the Court rejected a case-by-case application of the Chimel rule in favor of a workable, bright-line rule that provides guidance to police officers.
¶ 65. The majority rejects the analysis of Belton, particularly the adoption of a bright-line rule, as an “abrupt shift in the standard of fourth amendment protections.” Ante, ¶ 20. The so-called “abrupt shift” is actually none at all. Belton creates a bright-line rule allowing warrantless searches incident to the roadside arrest of automobile occupants. The majority recognizes that the “search-ineident-to-arrest doctrine” is an established exception to the warrant requirement. Ante,
*422¶ 15. Moreover, this Court has adopted this exception. See State v. Meunier, 137 Vt. 586, 588, 409 A.2d 583, 584 (1979) (quoting both the Fourth Amendment and Article 11, and stating that reasonable warrantless searches incident to arrest are permissible); State v. Greenslit, 151 Vt. 225, 227, 559 A.2d 672, 673 (1989) (“It is axiomatic that a search incident to a lawful arrest is constitutional.”).
¶ 66. The use of a bright-line rule for searches incident to arrest is explained in United States v. Robinson where the Court rejected a case-by-case adjudication of “whether or not there was present one of the reasons supporting the authority for a search of the person incident to a lawful arrest.” 414 U.S. at 235. The Court explained that neither its own “long line of authorities” nor “the history of practice in this country and in England” compelled such a result. Id. It stated: “A police officer’s determination as to how and where to search the person of a suspect whom he has arrested is necessarily a quick ad hoc judgment which the Fourth Amendment does not require to be broken down in each instance into an analysis of each step in the search.” Id. The Court further explained that the Chimel holding, on which the majority relies in this case, allows searches in areas within the immediate control of the arrestee in a home. Id. at 226. Thus, Chimel itself establishes a bright-line rule, one that the majority apparently endorses here.14
¶ 67. But even if we were not dealing with the definition of an accepted bright line — as opposed to creating a new one — I would reject the majority’s holding that our precedents prohibit bright-line rules. In fact, our interpretations of Article 11, and the federal court interpretations of the Fourth Amendment, are essentially the same on this point. At its strongest, the federal policy on the propriety of bright-line rules was recently stated in United States v. Drayton: “[F]or the most part per se rules are inappropriate in the Fourth Amendment context. The proper inquiry necessitates a consideration of all the circumstances surrounding the encounter.” 536 U.S. 194, 201 (2002) (citation and internal quotation omitted). The majority is correct that two of our decisions have rejected federal search-and-seizure decisions because they embodied specific bright-line rules. See Savva, 159 Vt. at 87, 616 *423A.2d at 781; State v. Kirchoff, 156 Vt. 1, 8, 587 A.2d 988, 993 (1991).15 Neither decision, however, categorically rejects bright-line rules. Indeed, as noted above, the majority’s endorsement of Chimel would be inconsistent with such a rejection.
¶ 68. On the other hand, in circumstances where there was a need for certainty, we adopted what is essentially a bright-line rule in State v. Martin, 145 Vt. 562, 571, 496 A.2d 442, 448 (1985), a decision upholding the constitutionality of DUI roadblocks under Article 11 in controlled circumstances. We held that “[a]s a general rule, a DUI roadblock will pass constitutional muster if” it meets six specific and objective standards, one of which is that “the discretion of the officers in the field, as to the method to be utilized in selecting vehicles to be stopped, is carefully circumscribed by clear objective guidelines established by a high level administrative official.” Id. The majority’s assertion that “we have consistently rejected bright-line rules,” ante, ¶20, is a gross exaggeration.
¶ 69. Hence, the proper question is not whether Belton should be rejected because it embodies a bright-line rule, but rather, whether a bright-line rule is justified in the circumstances and whether Belton embodies a reasonable bright line. I believe that the answer to the first part of the question is clearly yes. Although I believe that the Belton bright line is misplaced — and thus the answer to the second part of the question is no — I believe that the search in this case is within a reasonably drawn line so that the Belton misplaced line does not affect the outcome.
¶ 70. The reasons for a bright-line rule in cases like the present are best explained by Professor LaFave, as quoted in Belton, who explained that because the Fourth Amendment is “‘primarily intended to regulate the police in their day-to-day activities,”’ it “‘ought to be expressed in terms that are readily applicable by the police in the context of law enforcement activities in which they are necessarily engaged.’” Belton, 453 U.S. at 458 (quoting LaFave, “Case-by-Case Adjudication” Versus “Standardized Procedures”: The Robinson Dilemma, 1974 S. Ct. Rev. at 141). He stated that although rules that *424require “subtle nuances and hairline distinctions” might be “the sort of heady stuff upon which the facile minds of lawyers and judges eagerly feed,” such rules “may be literally impossible of application by the officer in the field.” Id. (internal quotations omitted). Similarly, in writing for the majority, Justice Souter recently reiterated the Court’s recognition of the government’s “essential interest in readily adminis-trable rules” in this context because:
[A] responsible Fourth Amendment balance is not well served by standards requiring sensitive, case-by-case determinations of government need, lest every discretionary judgment in the field be converted into an occasion for constitutional review. Often enough, the Fourth Amendment has to be applied on the spur (and in the heat) of the moment, and the object in implementing its command of reasonableness is to draw standards sufficiently clear and simple to be applied with a fair prospect of surviving judicial second-guessing months and years after an arrest or search is made.
Atwater v. City of Lago Vista, 532 U.S. 318, 347 (2001) (internal citation omitted).
¶ 71.1 can think of no greater example of the need to apply constitutional search-and-seizure rules “on the spur (and in the heat) of the moment” than during a roadside stop of an automobile of a likely intoxicated driver in the middle of the night. Nor are there many recurrent law-enforcement activities that are more dangerous for the officer involved. For this reason, the case for a bright-line rule involving automobile searches incident to an arrest is a strong one.
¶ 72. There is an additional reason why a bright-line rule is appropriate for automobile searches incident to the arrest of an occupant of a vehicle. In applying search-and-seizure law, courts have unanimously recognized that a vehicle is fundamentally different from a home in the sense that its mobility, its function as transportation on public highways, and its extensive regulation (1) increase the likelihood of the existence of exigent circumstances justifying warrantless searches and (2) result in frequent contact between the vehicle’s occupants and government authorities or members of the public in both criminal and noncriminal contexts, thereby reducing the expectation of privacy in items placed in the open passenger compartment of the vehicle. See 3 LaFave, supra, § 7.2(b), at 548.
¶ 73. People regularly expose the interior of their vehicles to public view by driving them on public streets and parking them in public *425places. Indeed, the many windows in the vehicle leave little in the interior of the passenger compartment, apart from that placed in closed containers, outside of public view, and thus there is little expectation of privacy in the passenger compartment of an automobile.
¶ 74. Consequently, similar to other courts, we have consistently emphasized within our Article 11 jurisprudence the distinction between searches of homes and cars. See State v. Geraw, 173 Vt. 350, 352-53, 795 A.2d 1219, 1221 (2002) (holding that our case law “underscore^] the significance of the home as a repository of heightened privacy expectations”). This distinction is particularly highlighted in a pair of cases we decided fifteen years ago. In State v. Blow, 157 Vt. 513, 520, 602 A.2d 552, 556 (1991), we held that obtaining evidence without a warrant through surreptitious electronic monitoring in the defendant’s home violated Article 11. See also Geraw, 173 Vt. at 351, 795 A.2d at 1220 (holding that Article 11 prohibits secret recording of police interviews conducted in suspect’s home). In so holding, we stated that one of the core values embodied by Article 11 is “the deeply-rooted legal and societal principle that the coveted privacy of the home should be especially protected.” Blow, 157 Vt. at 518, 602 A.2d at 555.
¶ 75. In contrast, in State v. Brooks, 157 Vt. 490, 494, 601 A.2d 963, 965 (1991), we held that the warrantless, electronic participant monitoring of individuals conversing through the open windows of cars parked alongside each other in a public lot did not violate the protections provided by Article 11. See also State v. Bruyette, 158 Vt. 21, 37, 604 A.2d 1270, 1278 (1992) (Dooley, J., concurring, joined by Allen, C.J., and Gibson, J.) (suggesting that secret monitoring of conversation between defendant and his girlfriend in parked car was outside protection of Article 11). In distinguishing Blow, we stated that “[t]he distinction between the reasonable expectation of privacy within the home and outside of it is well-grounded in the law and in our culture.” Brooks, 157 Vt. at 493, 601 A.2d at 964. We further explained that our refusal to subject participant monitoring of individuals in their cars to the same strict standards applied to such monitoring within the home is “simply a reflection of the [less restrictive] standards that apply to nonhome searches generally.” Id.; see State v. Charpentier, 962 P.2d 1033, 1037 (Idaho 1998) (stating that extensive regulation of automobiles on public highways does not directly address issue of automobile searches, but is “indicative of the fact that the automobile is not comparable to the home” in that “[t]he expectation of privacy within the automobile falls far short of that accorded the sanctuary of the home”).
*426¶ 76. The acknowledgment of a reduced expectation of privacy in automobiles, as opposed to homes, is incorporated directly into the automobile exception and indirectly into the search-incident-to-arrest exception to the warrant requirement. With regard to the automobile exception, although we have not followed federal law in allowing warrantless searches of automobiles based on probable cause absent a particularized showing of exigent circumstances, Trudeau, 165 Vt. at 361, 683 A.2d at 729 (rejecting notion that mobility of automobiles is per se exigent circumstance allowing warrantless search), we have acknowledged that automobiles often may present exigent circumstances, and that “people may have a lesser expectation of privacy in their vehicles, which are exposed at least in part to the public eye.” Savva, 159 Vt. at 83, 616 A.2d at 778.
¶ 77. In Savva, we identified the issue before us as “whether defendant had a reasonable expectation of privacy, not in the vehicle as a whole, but specifically in the contents of the brown paper bag in which the drugs, contained in plastic bags, were found,” and we acknowledged that “Article ll’s requirement for an expectation of privacy may not be met” if a container’s contents were discernable. Id. at 89-90, 616 A.2d at 782 (emphasis added). In reversing the district court’s denial of defendant’s motion to suppress, we concluded that the lesser expectation of privacy in vehicles does not carry over to sealed containers within the vehicle, as the United States Supreme Court had held. Id. at 87, 616 A.2d at 781. Accordingly, we recognized “a separate and higher expectation of privacy for containers used to transport personal possessions than for objects exposed to plain view within an automobile’s interior.” Id. at 88, 616 A.2d at 781. Thus, our holding in Savva is narrowly restricted to closed containers within vehicles and, in fact, recognizes a diminished expectation of privacy in items placed in the open passenger compartment of vehicles.
¶ 78. Like the automobile exception, Belton’s bright-line rule allowing police to search the passenger compartment of a vehicle following the lawful arrest of its occupants is based, at least in part, on the mobility of, and reduced expectation of privacy in, automobiles. See Girouard, 135 Vt. at 132-33, 373 A.2d at 842. Yet, the majority has simply ignored this distinction, holding that a rule created for the home in Chimel should be applied without any modification to an automobile. This is the real “abrupt shift in the standard of Fourth Amendment protections” in this case.
¶ 79. It is important to understand that the majority has not only refused to adopt a bright-line rule, but it has gone as far in the opposite *427direction as is realistically possible by requiring a showing of exigent circumstances on a case-by-case basis. Anyone who reads both the majority’s and the dissent’s analysis of the presence of exigent circumstances in Trudeau, and the majority’s attempt to distinguish Trudeau from this case, will immediately recognize that it is difficult to predict whether exigent circumstances can be found. Many courts have noted that “exigent circumstances” are difficult to define even in the context of deliberate and painstaking review based on appellate hindsight. See State v. Aviles, 891 A.2d 935, 944 (Conn. 2006) (recognizing that the term exigent circumstances “does not lend itself to a precise definition”) (quotation and citation omitted); State v. Clark, 654 P.2d 355, 360 (Haw. 1982) (same); State v. Wren, 768 P.2d 1351, 1356 (Idaho Ct. App. 1989) (same); State v. Nishina, 816 A.2d 153, 162 (N.J. 2003) (same). Requiring a showing of exigent circumstances on a case-by-case basis in the context of a search incident to a highway arrest is not a workable policy.
¶ 80. The majority asks that a lone police officer who stops a vehicle at two o’clock in the morning not only be a constitutional law expert but also exercise twenty-twenty hindsight on whether a majority of this Court will find exigent circumstances.16 No law enforcement system can operate this way safely and effectively. The majority’s case-by-case exigent circumstances regime is the equivalent of holding that a vehicle cannot be searched incident to an arrest of an occupant of the vehicle.
¶ 81. In the majority’s view, the only advantage to a bright-line rule is “law-enforcement efficiency” and “administrative simplicity.” As I said in the opening of this dissent, the majority has trivialized very important interests in officer safety and evidence gathering, making them seem insignificant when balanced against the privacy interests of citizens. But we have not always been so hostile to the realities of limited resources available for law enforcement functions. In State v. Oakes, in response to an argument that a consensual search of defendant’s home had been discontinued and required new authority to be recommenced, we explained:
The discontinuity of the investigation was, in some measure, due to the limitations implicit in police work in most *428Vermont villages. The small manpower of the local force must, of necessity, be supplemented by the personnel and the expertise the state police can furnish, once they arrive____ Delay, or interruption of police presence at the premises, on this account, does not undercut the right of the police to complete, within a reasonable time, their investigative work, or require a renewed authority to enter.
129 Vt. 241, 252, 276 A.2d 18, 25 (1971). Similarly, the realities of lone officers stopping vehicles in the middle of the night necessarily must inform the choices available to the officer to protect his or her safety and discharge the law-enforcement function.
¶ 82. As for the majority’s main objection to a bright-line rule authorizing a search of a vehicle — that the arrested occupant is often restrained such that he or she could never reach a weapon or destroy evidence by the time the search occurs — the best response is to examine the nature of automobile stops. The majority attributes the circumstance of a secured suspect to the recent decision in Thornton, 541 U.S. 615, but it was also true in Belton and virtually every search-incident-to-arrest case in the automobile context. It was also probably true in Chimel and virtually every search-incident-to-arrest case where the search goes beyond the person. The reason is simple: no police officer should or would ever leave a suspect who is to be arrested unrestrained while the officer conducts a search. See M. Moskovitz, A Buie in Search of a Reason: An Empirical Reexamination of Chimel and Belton, 2002 Wis. L. Rev. 657, 676, 696 (describing “common sense” need of police to restrain suspect upon arrest). Self-protection generally demands restraint of the suspect first. Thus, the majority’s objection is really to the “grab rule” of Chimel and not to the bright line established in Belton. See id. at 677.
¶ 83. There are very important reasons for a “grab rule,” and they are particularly strong for vehicle searches, which often involve more than one occupant of the vehicle. To ensure their safety, police must be cognizant of the potential threat posed not only by the suspect, but also by the suspect’s companions. For example, in an early post-Chimel Vermont case, Mayer, defendant was arrested in a motel room also occupied by his female companion. 129 Vt. at 566, 283 A.2d at 864. The search incident to the arrest of defendant recovered a gun located under the pillows to the bed occupied by the female companion. Id. In response to the argument that the police had searched outside the “grab area,” this Court said:
*429Upon entering the motel room... it was an essential security function for the enforcement officers to search the accused and the area within his reach. It was equally reasonable that the protective search extend to the area within reach of his female companion. It appears that the weapon was -within the grasp of both. Until the weapon was secured, either occupant of the room had the capability of impeding the arrests and endangering the lives of those present.
Id. at 567-68, 283 A.2d at 865. Just as the officer was permitted to search the motel bed in Mayer, the officer in this ease must be able to search the passenger compartment of defendant’s vehicle, which was occupied by defendant’s companion while defendant was performing dexterity tests. Even if the issue were solely personal security, it is unacceptable to put the officer in the position of making a constitutional calculation of whether the restrained defendant can reach a gun or whether another occupant is likely to do so.
¶ 84. The majority tries to avoid these security interests by “factual-izing” the case, see generally W. LaFave, Being Frank About the Fourth: On Allen’s “Process of Pactualization’ in the Search and Seizure Cases”, 85 Mich. L. Rev. 427 (1986), to say there is no security concern. Thus, in its introductory paragraph it characterizes the question in this case as: “whether law-enforcement officers may routinely search a motor vehicle without a warrant, after its occupant has been arrested, handcuffed, and secured in the back seat of a police cruiser, absent a reasonable need to protect the officers’ safety or preserve evidence of a crime.” Ante, ¶ 1. In fact, its categorical rejection of Belton and any alternative to Belton that involves a bright-line review represents a far broader holding than its statement of the issue admits. Thus, its holding is much broader than the facts of this case and involves many instances where security of the officer is the prime concern.
¶ 85. The majority responds that there is no proof that stopping-vehicles is inordinately dangerous. In fact, the evidence is powerful. Relying on a published study, the United States Supreme Court noticed and relied upon that danger in Adams v. Williams, 407 U.S. 143, 148 n.3 (1972): “[Approximately 30% of police shootings occurred when a police officer approached a suspect seated in an automobile.” The Court reiterated and relied on this evidence in Pennsylvania v. Mimms, 434 U.S. 106, 110 (1977) (noting the “inordinate risk confronting an officer as he approaches a person seated in an automobile”) and more recently in Michigan v. Long, 463 U.S. 1032, 1048-49 (1983). *430The United States Court of Appeals recently amplified and updated the statistics in United States v. Holt, 264 F.3d 1215, 1223 (10th Cir. 2001) (en banc) (noting that “in 1999, 6,048 officers were assaulted during traffic pursuits and stops and 8 were killed,” based on FBI statistics). The court concluded from the evidence:
The terrifying truth is that officers face a very real risk of being assaulted with a dangerous weapon each time they stop a vehicle. The officer typically has to leave his vehicle, thereby exposing himself to potential assault by the motorist. The officer approaches the vehicle not knowing who the motorist is or what the motorist’s intentions might be. It is precisely during such an exposed stop that the courts have been willing to give the officers wide latitude to discern the threat the motorist may pose to officer safety.
An officer in today’s reality has an objective, reasonable basis to fear for his or her life every time a motorist is stopped. Every traffic stop, after all, is a confrontation. The motorist must suspend his or her plans and anticipates receiving a fine and perhaps even a jail term. That expectation becomes even more real when the motorist or a passenger knows there are outstanding arrest warrants or current criminal activity that may be discovered during the course of the stop. Resort to a loaded weapon is an increasingly plausible option for many such motorists to escape those consequences, and the officer, when stopping a car on a routine traffic stop, never knows in advance which motorists have that option by virtue of possession of a loaded weapon in the car.
Id. at 1223 (internal quotation and citation omitted).17
*431¶ 86. Here, in addition to issues of safety, there was the potential of lost evidence. The single officer who initiated the stop had to leave the passenger in the darkened vehicle while the defendant performed the dexterity tests. We know that the passenger did not use a weapon at that time, although she could have done so, but we do not know what evidence she may have removed from the vehicle. Although the officer testified that she had left the scene by the time of the search, it is impossible to know how far away she went in the middle of the night. For all the officer knew, she could have returned later to remove evidence. Moreover, if there had been no vehicle search and defendant had been released after DUI processing as normally occurs, he could have returned and driven the vehicle away.
¶ 87. My point is that, irrespective of the timing of the arrest or search, or the restraint or release of passengers for whom there is no probable cause to arrest, a bright-line rule is necessary to protect the officer and the evidence at the scene. See State v. Watts, 127 P.3d 133, 137 (Idaho 2005) (stating importance of knowing that “when an arrest has been made of the occupant or occupants of an automobile ... the automobile can be left untended with the assurance that any weapons, evidence of crime or contraband have been removed from the reach of passersby or confederates in unlawful activity”). The limited expectation of privacy in the passenger compartment of the automobile, as opposed to a home, justifies a bright-line rule to search the full extent of the passenger compartment.
¶ 88. As the majority reluctantly acknowledges, most states have followed Belton and embraced a bright-line rule for searches incident to arrest. See Vasquez v. State, 990 P.2d 476, 483 n.3 (Wyo. 1999) (citing cases accepting and rejecting Belton); see also Stout v. State, 898 S.W.2d 457, 460 (Ark. 1995) (declining to diverge from Belton rule under Arkansas Constitution because of great difficulty in balancing competing interests in this area and because of workable nature of Belton rule); State v. Waller, 612 A.2d 1189, 1193-94 (Conn. 1992) (reaffirming that Belton rule governs under state constitution even if arrestee was handcuffed and placed in police cruiser before search); State v. Sanders, 312 N.W.2d 534, 539 (Iowa 1981) (concluding that Belton rule “strikes a reasonably fair balance between the rights of the individual and those of society”); State v. Murrell, 764 N.E.2d 986, 991-92, 993 (Ohio 2002) (overruling previous case law and joining majority of other states in adopting Belton under state constitution); Charpentier, 962 P.2d at 1037 (adopting Belton under Idaho Constitution as clear rule that gives guidance and protection to police without *432unduly restricting public’s expectation of privacy); State v. Fry, 388 N.W.2d 565, 574-75 (Wis. 1986) (adopting Belton under Wisconsin Constitution as simple and reasonable rule that fosters uniformity and predictability).
¶ 89. Indeed, notwithstanding “the drumbeat of scholarly opposition to Belton,” State v. Eckel, 888 A.2d 1266, 1272-73 (N.J. 20Q6), the vast majority of state courts have recognized the reduced expectation of privacy in automobiles and the need for a bright-line rule to allow vehicle searches following a lawful arrest. See generally E. Shapiro, New York v. Belton and State Constitutional Doctrine, 105 W. Va. L. Rev. 131 (2002) (discussing jurisdictions accepting, modifying, and rejecting Belton). For example, the Washington Supreme Court drew a bright-line rule slightly narrower than that in Belton under its state constitution by holding that immediately following an arrest, even if the suspect has been handcuffed and placed in a patrol car, the police may “search the passenger compartment of a vehicle for weapons or destructible evidence,” but may not search a locked container or glove compartment. State v. Stroud, 720 P.2d 436, 441 (Wash. 1986).
¶ 90. Other states, such as New York, Oregon, and Wyoming, have relied on the reasoning underlying both the automobile and search-incident-to-arrest exceptions to allow police to conduct limited searches of the passenger compartment of automobiles following an arrest to obtain evidence related to the crime for which the suspect was arrested.18 For example, the Supreme Court of Oregon has “expanded the justification for a search incident to arrest beyond considerations of the officer’s safety and destruction of evidence to permit a reasonable *433search when it is relevant to the crime for which defendant is being arrested.” State v. Lowry, 667 P.2d 996, 1003 (1983) (internal quotations and citation omitted). Under this approach, in essence, the arrest itself provides the probable cause basis for the search. See State v. Fesler, 685 P.2d 1014, 1016 (Or. Ct. App. 1984).
¶ 91. Similarly, although the New York Court of Appeals did not adopt Belton’s bright-line test under its state constitution, it recognized that “when the occupant of an automobile is arrested, the very circumstances that supply probable cause for the arrest may also give the police probable cause to believe that the vehicle contains contraband, evidence of the crime, a weapon or some means of escape.” People v. Blasich, 541 N.E.2d 40, 43 (N.Y. 1989). In light of the inherent mobility of, and reduced expectation of privacy in, automobiles, the court held that police may contemporaneously search the passenger compartment of a vehicle, including any containers found therein, following a valid arrest if they have reason to believe that the vehicle may contain evidence related to the crime for which the occupant was arrested. Id. at 43-44.
¶ 92. In particular, courts have employed this rule following arrests for DUI. For instance, while rejecting the full reach of Belton, the Wyoming Supreme Court held that its state constitution authorized police to search the passenger compartment of a vehicle for evidence of DUI, the offense for which the driver was arrested. Vasquez, 990 P.2d at 488. According to the court, “[t]he characteristics of a driving while under the influence arrest for suspected alcohol intoxication permit a search of the passenger compartment of the vehicle for any intoxicant, alcohol or narcotic, as evidence related to the crime of driving while under the influence.” Id.; see also State v. Brody, 686 P.2d 451, 453 (Or. Ct. App. 1984) (holding that once officers arrested suspect for DUI, it was reasonable for them to search cab for evidence of crime, but not to expand search to closed containers).
¶ 93. This brings me to what should be the question in this case if we reach a broad constitutional holding: Where should the bright line be established? I believe that a bright-line rule allowing officers to search the passenger compartment of vehicles for evidence of the crime for which an occupant of the vehicle was lawfully arrested is completely consistent with our case law and the values Article 11 protects. It would be inconsistent with Article 11, however, to grant a broader authorization for searches of automobiles because in Savva we held that a warrant was necessary before police could search items or areas — such as closed containers or compartments — in which a person had *434demonstrated a legitimate expectation of privacy. I see no reason to revisit Savva and thus would not adopt the full extent of the Belton holding allowing essentially a complete search of a vehicle, including any closed containers within the vehicle, following an arrest. But, as the majority of state courts have recognized, a bright-line rule allowing searches of a vehicle’s passenger compartment, most of which can be viewed from outside the vehicle, does not unduly infringe upon reasonable expectations of privacy of those operating motor vehicles on our highways.
¶ 94. When an operator or occupant of a vehicle is arrested for DUI, a crime that is committed with the vehicle, it is eminently reasonable to allow police to conduct a warrantless search of the open passenger compartment of the vehicle for evidence related to the crime, such as alcohol or other drugs.19 There is plainly a logical inference supporting a conclusion that the passenger compartment may contain evidence of the crime. See State v. Towne, 158 Vt. 607, 616, 615 A.2d 484, 489 (1992) (rejecting more-likely-than-not standard for probable cause, and instead requiring only nexus between crime, suspect, and place to be searched). Moreover, as we have often recognized, the occupant of a vehicle has only a limited expectation of privacy in items placed in the passenger compartment of a vehicle. See 3 LaFave, supra, § 7.2(c), at 563 (“[PJerhaps a warrantless search of a vehicle is sometimes reasonable even if there is lacking that amount of particularity concerning what is sought which would be needed to search a house or apartment.”); Murrell, 764 N.E.2d at 992 (“Concerns about a possible lack of probable cause to conduct a search in a Belton situation are eased by the fact that probable cause must have been present to arrest the occupant of the vehicle in the first place.”).
¶ 95. In this case, defendant was lawfully arrested after he showed indicia of intoxication and failed dexterity tests. A police check revealed that the records of the Department of Motor Vehicles did not show defendant as the registered owner of the vehicle. Furthermore, defendant was unable to produce a bill of sale with his name on it and had only a vague explanation for how he had obtained the vehicle’s plates. Finally, the vehicle’s passenger was released from the scene, and, until they *435completed the initial search of the passenger compartment of the vehicle, the police were unsure whether they were going to impound, or merely ground, the vehicle. Under these circumstances, it was entirely reasonable for the officers to conduct a brief, warrantless search of the open passenger compartment of the vehicle to secure any evidence related to defendant’s arrest for DUI and to determine the owner of the vehicle. Where the vehicle is essentially the instrument of the serious offense of drunken driving, police should be allowed to search the passenger compartment of the vehicle to prevent the loss of evidence related to that offense.
¶ 96. The majority’s opinion suggests that the arresting officer was on a fishing expedition, but even assuming the relevance of the officer’s subjective motivation, he expressly testified that his initial concern was “evidence of the [DUI] in relation to the [DUI] arrest — whether it’s beer bottles, prescription pills, drugs, that sort of thing that would have impaired that particular person.” This Court has explicitly rejected a motive-based rationale in almost exactly the same context in a previous decision. See Trudeau, 165 Vt. at 360, 683 A.2d at 728 (stating that it was irrelevant with respect to officer’s motives that police did not retain partially full beer can as evidence following DUI arrest, given that State’s reliance on officer’s testimony regarding beer can made retention of can as physical evidence unnecessary). In my view, the officer’s actions in this case were reasonable and did not violate values protected by Article 11.
¶ 97. In conclusion, I repeat that the broad constitutional ruling of the majority is wholly unnecessary if we decide this case under the settled law that is applicable. If we must decide the constitutional question, however, I cannot accept the majority’s answer. The rule that the majority announces today will seriously impede legitimate law-enforcement activities and increase the danger to law-enforcement officers, without providing any real benefit for the privacy interests of Vermont citizens. Accordingly, I would affirm the district court’s denial of defendant’s motion to suppress. I respectfully dissent.

 Despite the majority’s criticism in footnote one, I emphasize that the officers did not decide what to do with the car until after the search. Moreover, because “grounding” simply involves leaving the car where it is stopped, anyone could come along and drive the car away. Grounding in that sense does not involve a seizure at all.


 Ironically, the majority’s version of the facts brings us to another clearly applicable ground to validate the search. If, as the majority suggests, the arresting officer had determined from the onset of his encounter with defendant that the vehicle was to be seized and impounded, then the evidence could have been admitted pursuant to the inevitable-discovery rule, which is an exception to the exclusionary rule. Under that rule, illegally obtained evidence will not be suppressed if the prosecution demonstrates that the seized evidence would have been obtained inevitably even if there had been no statutory or constitutional violation. United States v. Mendez, 315 F.3d 132, 137 (2d Cir. 2002); Nix v. Williams, 467 U.S. 431, 440 (1984) (noting that the “vast majority of all courts, both state and federal, recognize an inevitable discovery exception to the exclusionary rale” (internal quotation omitted)). Here, the trial court declined to apply that rale because the officer was unable to testify as to any established written policy that the South Burlington Police Department had regarding inventory searches of impounded cars. Ironically, in the case that the trial court relied on, which has similar facts to the instant case, the United States Court of Appeals for the Second Circuit admitted evidence pursuant to the inevitable-discovery rale based on the police department’s unwritten inventory search policy. Mendez, 315 F.3d at 138-39. In any event, the purpose of requiring an established policy is to assure that police have limited discretion in terms of how inventory searches are conducted, not necessarily to foreclose application of the inevitable-discovery rale in the absence of such a policy. See 6 W. LaFave, Search and Seizure § 11.4(a), at 278-79 (4th ed. 2004) (noting that “[c]ircumstances justifying application of the ‘inevitable-discovery’ rale are most likely to be present” where evidence would have been revealed pursuant to standardized procedures or established routines). Here, even if the South Burlington Police Depart*415ment had imposed the most severe limitations imaginable with respect to inventory searches, any inventory of the impounded vehicle would have immediately revealed the parking-meter head laying in plain view. Therefore, if the arresting officer had in fact determined before he searched the vehicle that it was to be impounded, admission of the incriminating evidence in this case would have been admissible under the inevitable-discovery rule.


 After opening the car door, the investigating officers also observed (1) a glass jar containing a green leafy substance on the floor behind, not underneath, the driver’s seat, and (2) a small pipe easily visible in an open compartment of a side door.


 Contrary to the majority’s assertion, however, neither Chimel nor its progeny has required a showing of “exigent circumstances” to justify a search incident to an arrest. See ante, ¶ 21. Exigent circumstances is a legal term of art that has been applied to automobile searches. Chimel did not even involve the search of an automobile. In effect, Chimel narrowed the area that could be searched incident to arrest, thereby creating a bright-line “grab rule,” but did not incorporate a requirement that there be a showing of exigent circumstances.


 I say “apparently endorses” because the majority also requires a showing of exigent circumstances in the individual case, a requirement wholly inconsistent with Chimel and the eases that apply it, including Robinson.


 I do not think that State v. Sprague, 2003 VT 20, 175 Vt. 123, 824 A.2d 539, the main case relied on by the majority, should be seen as an example of a rejection of a federal decision because it embodied a bright-line rule. If the issue is the bright-line nature of the federal rule, the decision essentially trades one bright-line rule for another. It does not call for application of the totality of the circumstances to determine whether an exit order is constitutionally valid.


 Without attempting to explain how an officer will make the decisions the majority requires, the majority simply responds that “support for the assumption that case-by-case evaluations are unworkable in the context of warrantless vehicle searches is simply lacking.” Ante, ¶ 25. At some point, the obvious needs no further support.


 The majority responds to the clear evidence of danger to officers with the argument that the evidence is irrelevant because defendant was under arrest in the police car when the vehicle was searched. As I emphasized above, however, no reasonable officer will leave a suspect unrestrained in order to conduct a search. On the other hand, many suspects will return to their vehicles, and many vehicles will be left with passengers. The rule that the majority announces today will leave the officer exposed to danger in either of these circumstances. The statistics in Holt, 264 F.3d at 1223, are based on circumstances where, as is the case in the vast majority of jurisdictions, the officer can reduce or eliminate the risk from passengers and returning operators by searching for weapons. If the risk shown by the statistics is so great with the power to search, it must be even greater without the power to search.


 This approach is also favored by Justice Scalia, who proposed it in a concurrence joined by Justice Ginsburg. Thornton, 541 U.S. at 630 (Scalia, J., concurring). As Justice Scalia explained:
There is nothing irrational about broader police authority to search for evidence when and where the perpetrator of a crime is lawfully arrested. The fact of a prior lawful arrest distinguishes the arrestee from society at large, and distinguishes a search for evidence of his crime from general rummaging. Moreover, it is not illogical to assume that evidence of a crime is most likely to be found where the suspect was apprehended.
Id. Thus, Justice Scalia would allow a search of a vehicle following the arrest of its occupants “where it is reasonable to believe evidence relevant to the crime of arrest might be found in the vehicle.” Id. at 632. This approach has gained some favor on the Supreme Court, and, according to one leading commentator, there is a “distinct possibility” that Justice Scalia’s position will eventually win the day. 3 LaFave, supra, § 7.1(c), at 534. The Scalia approach would allow a search in this case, and indeed evidence related to the crime of DUI was found.


 The majority criticizes this rule by raising hypothetical questions about its scope and extent, as if any legal rule was ever beyond debate. In my opinion, this criticism is an application of the observation of Justice Rehnquist that “[o]ur entire profession is trained to attack ‘bright lines’ the way hounds attack foxes.” Robbins v. California, 453 U.S. 420, 443 (1981) (Rehnquist, J., dissenting).